Citation Nr: 1211974	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  00-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left knee meniscectomy with anterior cruciate ligament laxity, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for limitation of left knee motion due to arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to March 1965. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a June 1999 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA). 

The claim was previously remanded by the Board in May 2008 and September 2010.  The requested development has been substantially complied with and the claim is ready for appellate review.

The issues of entitlement to service connection for a stomach disorder, secondary to medication used to treat his left knee disorder; and entitlement to an increased evaluation for bilateral hearing loss were referred to the RO in the September 2010 remand.  The RO, however, has yet to adjudicate these issues.  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant's left knee disability is not manifested by either a limitation of flexion to 45 degrees or less, or a limitation of extension to 15 degrees or more. 

2.  Residuals of a left knee meniscectomy with anterior cruciate ligament laxity have not been manifested by either moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a left knee meniscectomy with anterior cruciate ligament laxity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2011).

2.  The criteria for an evaluation in excess of 10 percent for a left knee disability manifested by limitation of motion due to arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board finds that in this case the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in November 2005 and July 2006 of the information and evidence needed to substantiate and complete his claim of entitlement to increased ratings for his left knee disabilities.  This included notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice how disability ratings and effective dates are determined.  While these notices did not predate the initial rating decision, the VCAA was not in effect at the time of the initial rating in June 1999.  Therefore, VA could not have complied with a provision not yet in effect.  Nonetheless, notice was provided and the claim was most recently readjudicated in a November 2011 supplemental statement of the case.  Any prejudice associated with the untimely notice is harmless.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded VA examinations which were adequate in that they considered the reported history of the disability, provided the Veteran with a physical examination and provided facts sufficient to assess the current level of severity of the left knee disability.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  Id.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's left knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011), which provides that a 10 percent evaluation is assigned for slight recurrent subluxation or instability.  A 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  Id.

Under the criteria for impairment of the knee other than ankylosis, limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

Traumatic arthritis established by x-ray findings is to be rated under degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is to be rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where a limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f). 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).

Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the leg limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  Extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The RO has assigned separate disability ratings of 10 percent for instability and limitation of motion due to arthritis, both effective July 30, 1998.  The Board will address each disability separately.

Instability 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent since July 30, 1998, due to instability.  The reasons follow.

The Veteran was afforded a VA examination in November 1998.  At the time, he reported intermittent giving way of the left knee.  Physical examination revealed mild left knee instability, positive Lachman's and anterior draw tests, but a negative McMurray test.  He was diagnosed with a possible left knee anterior cruciate ligament tear.

The Veteran was afforded another VA examination in July 2002.  At the time, he reported the knee gave out occasionally, and locked and popped.  He denied left knee swelling.  Physical examination revealed no mediolateral instability.  There was a 1+ Lachman on anterior drawer sign, and a slight "give" on stressing for the posterior structures of the knee.  The examiner noted mild instability.  

Another VA examination was conducted in December 2003.  At the time, the Veteran complained of intermittent giving way and occasional left knee instability.  No objective findings were recorded.

A final VA examination was conducted in April 2010.  At the time, the Veteran reported his knee has been getting progressively worse in the past ten years with increased pain.  He denied any swelling, redness, heat, locking or giving way.  Physical examination showed no instability and no giving way.  

After a review of the evidence delineated above, the Board finds that the preponderance of the evidence is against finding that the left knee disability is manifested by either moderate subluxation or lateral instability.  Hence, the preponderance of the evidence is against entitlement to an increased rating.  At worse, the Veteran's left knee has demonstrated no more than mild instability.  Indeed, at the April 2010 VA examination he demonstrated no instability.  There is no competent evidence, including the Veteran's own statements, that he has any more than mild left knee instability.  Thus, a 20 percent evaluation, which contemplates moderate instability, is not warranted. 


Limited Motion due to Arthritis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent as of July 30, 1998, based upon limitation of motion.  The reasons follow.

The Veteran was afforded a VA examination in November 1998.  At the time, he reported constant left knee pain with "very severe" flare ups that occurred most of the year.  Flare-ups reportedly caused difficulty with his work duties as a mechanic, and prevented extended standing or walking.  Physical examination revealed an active and passive range of left knee motion from -10 to 120 degrees.  

The Veteran was afforded another VA examination in July 2002.  At the time, he reported 4/10 pain at times, with an increase to 8/10 when it gets worse.  Physical examination showed range of motion was 0 to 125 degrees.  The examiner noted minor a limitation of motion on full flexion.  

The Veteran was afforded another VA examination in December 2003.  At the time, he reported chronic left knee pain, but he was able to ambulate without assistive device up to a half a mile.  He stated that his aggravated the pain.  Physical examination revealed left knee motion from 0 to 120 degrees.  Pain was noted with full knee flexion.  The results were the same with repetitive use. 

The Veteran was afforded another VA examination in April 2010.  At the time, he reported that his left knee pain had progressively worsened over the last ten years.  He reported daily 5/10 pain which could worsen to 8-9/10 depending on the activity performed.  He reported weekly moderate flare ups.  He denied any additional loss of motion with flare ups.  He reported being able to stand for 15 to 30 minutes and walk for two blocks.  Range of motion study revealed flexion to 130 degrees with extension to 3 degrees less than full.  There was objective evidence of pain with repetitive motion but no additional loss of range of motion.  There was no ankylosis.  

VA outpatient treatment records of December 2010 note the Veteran complained of pain in the left knee that was greater than in the right knee.  

After a review of the evidence the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent from July 30, 1998.  At worst, the Veteran's range of left knee motion was from -10 degrees of extension to 120 degrees of flexion.  A 10 degree loss of extension warrants no more than a 10 percent rating since a 20 percent rating based on a limitation of extension requires that extension be limited to 15 degrees,  Flexion to 120 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Therefore, the Veteran would not be entitled to an increased evaluation for either a limitation of flexion or extension.  

The Board has considered the holding in DeLuca and finds that the assigned 10 percent evaluation fully compensates the Veteran's left knee disorder based on a limitation of motion with pain.  It is well to observe that the April 2010 VA examination revealed objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of motion.  Such findings preponderate against establishing entitlement to disability rating in excess of 10 percent for the left knee based limitation of motion as of July 30, 1998. 

Extraschedular consideration

With regard to all issues discussed herein, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.   

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a left knee meniscectomy with anterior cruciate ligament laxity is denied.

Entitlement to a disability rating in excess of 10 percent, for a left knee disability manifested by limitation of motion due to arthritis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


